 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.With regard to the composition of the unit, the parties disagreeonly as to whether there are any temporary employees, and if so,whether they should be included in the unit. In the past, the Em-ployer has hired employees during its busy season in the late summerand fall whom it has designated as "temporary employees," informingthem of this status when they were hired. Such employees have not,in the past, received benefits granted to permanent employees, andthe Employer has made no effort to reemploy the same temporaryemployees during its busy season from one year to the next.Al-though the Union originally desired to bargain for these employeesas part of the certified unit, they have never been covered by the con-tracts between the parties, in deference to the Employer's desire thatthey be excluded.The Employer stated at the hearing, in October, that it then had notemporary employees, but that it desires that any such employees as itmay have during the eligibility period be included in the unit andallowed to vote.The Union opposes their inclusion on the groundthat they have never been included in the contract unit.As the em-ployment of the temporary employees, if any, is likely to be seasonaland nonrecurring, we shall exclude them from the unit.We find, in. agreement with the parties, that the following group ofemployees at the Employer's plant in Richmond, Virginia, which con-forms to the unit covered by prior contracts between the parties consti-tutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All employees, ex-cluding shipping clerks, truckdrivers, office and salaried employees,.;;janitors, temporary employees, watchmen, assistant foremen, fore-men, and supervisors as defined in the Act.[Text of Direction of Election. omitted from publication.]RaymondPearson,Inc.andLocal 744, International Associationof Machinists,AFL-CIO,and Local 968, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and. Helpers,AFL-CIO,Jointly.Case No. 39-CA-441. January 23, x956DECISION AND ORDEROn October 26, 1955, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and115 NLRB No. 31. RAYMOND PEARSON, INC.191take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent did not violate the Act by discharging W. A.Lay and recommended that the complaint be dismissed with respect tothat allegation.Thereafter, the Respondent filed exceptions to theIntermediate Report,and a supporting brief.No exceptions were filedby the General Counsel or the Union.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Raymond Pear-son, Inc., Houston, Texas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local 744, International Associa-tion of Machinists, AFL-CIO, and Local 968, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, AFL-CIO, Jointly, or any other labor organization of its employees, bydiscriminating in regard to their hire or tenure of employment or anyterm or condition of employment.(b) Interrogating its employees concerning their membership in,or activities on behalf of, the aforesaid labor organizations, or anyother labor; organization, in a manner constituting interference, re-(c)Threatening its employees with reprisals for engaging in unionactivities.(d) In any other manner, interfering with, restraining, or q'oercingits employees in the exercise of their right to self-organization, to form,join, or assist the ,aforesaid labor organizations, or any other labororganization, to bargain collectively. through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or,other mutual aid or protection, and torefrain from any and all such activities except to the extent that suchright may be affected by an agreement requiring membership iii alabor organization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.'The Respondent's request for oral argument is denied because the record and excep-tions and brief,in our opinion,adequately present the issues and positions of the parties. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole the personal representative of the estate of A. H.Gullick, deceased, and any other person or persons whose interestmay appear, for any deprivation or loss that they may have sufferedby reason of the Respondent's discrimination against Gullick, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back pay dueunder the terms of this Order.(c)Post at its shop at Houston, Texas, copies of the notice attachedhereto'and marked "Appendix A." 2Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,,-be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, as to what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-charged W. A. Lay.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.93n= a'event that this Order is enforced by a decree of a United States Court of'Appeals,there shall be substituted foi the words "Pursuant to a Decision and Order" the "wor'ds"T rsuant to a Decree of the United States Cuuit of Appeals, Enforcing an Order"APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local 744, Interna-tional Association of Machinists, AFL-CIO, and Local 968, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen RAYMOND PEARSON, INC.193and Helpers, AFL-CIO, Jointly, or any other labor organization,by discriminating in regard to the hire or tenure of employmentor any term or condition of employment of any of our employees.WE WILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, the aforesaid labor organizations, or any other labor organization, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1)of the Act.WE WILL NOT threaten our employees with reprisals for engag-ing in union activities.WE WILL NOT in any other manner, interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join the aforesaid labororganizations, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany and all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL compensate the estate of A. H. Gullick, deceased, forany loss suffered by Gulick as a result of the discriminationagainst him.,All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except asthat right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.We will not discriminate in regard tothe hire or tenure of employment or any term or condition of employ-ment against ,any employee because of membership in or activity onbehalf of any labor organization.RAYMOND PEARSON, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORTSTATEMENTOF THE CASEA charge havingbeen filed against Raymond Pearson,Inc.,herein called theRespondent, by Local 744, International Associationof Machinists,AFL, and Local968, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, AFL, Jointly, herein called the Union, the General Counselissued a com-390609-56-vol. 115-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDplaint alleging that the Respondent had engaged in unfair labor practices within themeaning of the National Labor Relations Act, 61 Stat. 136, herein called the Act.The complaint alleged in substance that the Respondent: (1) Violated Section 8 (a)(1) and (3) of the Act by discharging A. H. Gullick on August 16, 1954, and W. A.Lay on August 28, 1954, because of their union activities; and (2) further violatedSection 8 (a) (1) since on or about July 21, 1954, by interrogating its employeesconcerning their union affiliations and by threatening and warning employees torefrain from union, membership and activities.The Respondent filed an answerdenying the allegations of the complaint.Pursuant to notice, a hearing was held between September 7 and 12, 1955, atHouston, Texas, before the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented at thehearing by counsel and the Union by its representatives.All parties were affordedfull opportunity to examine and cross-examine witnesses and to introduce evidencebearing on the issues.At the opening of the hearing the Respondent filed a motionfor a more definite statement of the complaint.The motion was denied.At thattime the Respondent also moved for an order striking or dismissing the allegationsof the complaint alleging independent interference, restraint, and coercion, upon theground that the threats and interrogation therein referred to were not specificallyalleged in the charge.and, according to the complaint, occurred more than 6 monthsprior to the issuance of the complaint.That motion was also denied.'During thecourse of the hearing, the General Counsel was allowed over the Respondent's objec-tion to amend the complaint by adding additional specifications of threats of reprisaland interrogation ' f the kind generally alleged in the complaint.Motions by theRespondent to strike certain testimony as outside the scope of the complaint weredenied.At the close of the hearing, the Respondent moved to dismiss the complaintupon the ground that the evidence was insufficient to show that the Respondent wasengaged in commerce within the meaning of the Act or that it would effectuate thepurposes of the Act to assert jurisdiction over it.Ruling on that motion wasreserved.The motion is now denied for reasons to be stated below.Opportunitywas afforded all parties to argue orally upon the record and to file briefs andproposed findings and conclusions.After the close of the hearing, the Respondentand the Union filed briefs which have been considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRaymond Pearson, Inc., which alone is named as Respondent in thisproceeding,and Raymond Pearson Motor Company are separate corporate entities, each organ-ized under the laws of Texas, with its principal office and place ofbusinesslocatedat Houston, Texas.The Respondent, operating under franchise from tthe FordMotor Company, is engaged in the business of selling, at retail, and servicing Fordautomobiles.Raymond Pearson Motor Company, operating under separate fran-chises from the Ford Motor Company, is engaged in the businessof selling, atretail, and servicing Mercury and Lincoln automobiles.During 1954 both corpora-tions, although maintaining separate physical establishments (except for a commonbody shop) and having separate employee personnel and supervision, were undercommon control with precisely the same directors, officers, and stockholders.Theonly difference in the corporate management of the 2 corporations was that 1 of the'2 vice presidents of both corporations was designated as the generalmanager ofRaymond Pearson, Inc., while the other was designated as the generalmanager ofRaymond Pearson Motor Company. Such separate designations were made tocomply with the requirement of Ford Motor Company that separate managementsexercise the Ford franchise and the Lincoln-Mercury franchises, respectively.During the calendar year 1954, Raymond Pearson, Inc., sold automobiles andother products having anaggregatevalue of over $6,000,000, of which approxi-mately $42,000 representedsalesmade to purchasers outside the State of Texas.During the same year, Raymond Pearson, Inc., made total purchases of approxi-mately $5,000,000 of which approximately $4,750,000 represented purchases out of'The acts of independent interference, restraint, and coercion are alleged in the com-plaint to have occurred since on or about July 1, 1954.The original charge alleging dis-crimination against Gullick was filed on August 26, 1954, and was amended on Septem-ber 16, 1954, to add the name of W. A. Lay. Both the original and amended chargesalleged a violation of Section 8 (a) (1), not only by the discharges but "by other actsand conduct." RAYMOND PEARSON, INC.195stock in the State of Texas, and approximately $250,000 represented purchases ofmerchandise shipped to that corporation directly from points outside the State ofTexas.Raymond Pearson Motor Company, during the same calendar year, had salesamounting to over $3,752,000, of which approximately $38,000 were to customersoutside the State of Texas and the balance to customers within that State.Thatsame year Raymond Pearson Motor Company's total purchases of new automobilesand parts amounted to over $2,000,000, of which over $1,500,000 represented pur-chases made and shipped to it from points outside the State of Texas.Under the Board's applicable standard,2 the interstate business of Raymond Pear-son, if considered alone, is insufficient to warrant the assertion of jurisdiction, but, ifcoupled with that of Raymond Pearson Motor Company, is clearly more than suffi-cient on the basis of direct interstate inflow alone to warrant such assertion.TheGeneral Counsel contends that for commerce purposes the two corporations, be-cause of their common control and top management, should be considered a singleemployer.With that contention, the Respondent takes issue, asserting that onlythe interstate business of the corporate Respondent charged in this case may prop-erly be considered.That issue has, for me at least, been authoritatively settledby the finding made by the Board in its Decision and Direction of Elections in Ray-mond Pearson, Inc.,39-RC-827, andRaymond Pearson Motor Company,39-RC-830, issued September 27, 1954 (not reported in printed volumes of Board Decisionsand Orders).The Board in the cited cases, on substantially the same facts as appearin the record here, found as a fact that "Raymond Pearson, Inc., and RaymondPearson Motor Company constitute a single employer engaged in-commerce withinthemeaning of the Act and that it will effectuate the policies of the Act to assertjurisdiction in these cases." I make a like finding of fact in the instant proceeding.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 744;InternationalAssociation of Machinists,AFL, and Local968, In-ternationalBrotherhood-of Teamsters,Chauffeurs,Warehousemen and Helpers,AFL, Jointly,herein called the Union,are labor organizations admitting to member-ship employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesIn May 1954 the Union began an organizational campaign among the Respond-ent'snonsupervisory and nonclerical employees, numbering approximately 96.The Union's first employee contact at the plant, and the person who appears to havebeen most outstanding among employees in union solicitation activities, was A. H.Gullick, a shop mechanic.W. A. Lay, another shop mechanic, who along withGiillick is, alleged in the complaint to have been discriminatorily discharged,' wasalso active in organizational work, although his role does not appear to have beennearly as outstanding as that of Gullick.By July 2 the Union's campaign had pro-gressed to a point where it was prepared to test its strength in an election.On that .date the Union, claiming a majority, demanded recognition, which was declined.On July 7, 1954, the Union filed a representation petition with the Board seekingcertification.A hearing on the petition was held on August 3, 1954.Gullick, Lay,and one other employee, Nathan C. Carter, attended the hearing as employee-observers for the Union, having been excused from work for that purpose at theUnion's written request.Gullick was discharged by the Respondent on August 16,1954, and Lay on August 28, 1954.3On September 27, 1954, the Board directedan election.in the representation proceeding instituted by the Union.The,electionwas held on October 22, 1954. The Union was defeated by, a vote of 51 to 36,with 6 challeriged ballots._Apart from" the discharges of Gullick and Lay, alleged to have been discriminatorywithin the meaning of Section 8 (a) (3), the only unfair labor practices alleged inthe complaint consist of threats and interrogation attributed to a single supervisoryofficial of the Respondent-B. G. Sweeney, the Respondent's service manager, whowas charged with general supervision over all mechanics in the shop.The evidencerelating to the alleged interference, restraint, and coercion of the Respondent, throughHogue and Knott Supermarkets,110 NLRB 543.Cat ter was laid off by the Respondent at a later date, apparently after the electionThere is no claim in this case that his layoff was disciiminatory. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDSweeney, will be considered in the subsection of this report immediately below.Subsequent subsections of the report will treat with the alleged discriminatorydischarges of Gullick and Lay.B. Interference,restraint,and coercionTo supportthe independent 8 (a) (1) allegations of the complaint and, more-over, to show the Respondent's opposition and hostility to union organization, amatter relevant to the issue of unlawful motivation in the discharges of Gullick andLay, the General Counsel called eight witnesses-A. H. Gullick, W. A. Lay, JamesTaggert, Frank Glidden, Carl Nack, Jack Pratt, Ruben Wilson, and George L. Bush.1.Gullick testified: In early July, Sweeney approached Gullick at his work sta-'tion, stated that he understood the employees were trying to organize a union, askedGullick if he "knew anything about thatunion mess going on inthe shop," andalso inquired as to the identity of the leader.Gullick told Sweeney it was truethe employees were attempting to organize, but professed ignorance of who the leaderwas.Sweeney asked why the employees wanted a union.Gullick told Sweeneythe employees believed their grievances against the Company could be handled moreeffectively if they had an official union representative to act as their spokesman.Atthat point Sweeney informed Gullick that some years earlier, before Gullick wasemployed, the Respondent had had a "company union" and that it was a "goodunion."Sweeney suggested to Gullick that he talk to the employees about a union.He added that he would be willing to allow the employees the use of a meeting roomin the building and even get them an attorney to draw up a contractConcerningthe Union the employees were seeking to organize, Sweeney declared "there wouldn'tbe any union in the shop at all."He went on to say that even if the employees.succeeded in forming their union, the Respondent could require employees to removetheir tools from the shop and undergo a physical examination before being rehired.In that connection, Sweeney stressed that one employee, Pope, who because of his'defective hearing could not meet insurance company requirements, would not behired by any other employer. Sweeney further stated that under the Texas law pro-hibiting a closed shop, the Respondent would be at liberty to hire anyone it wanted,and that it could then see to it that newly hired employees received preference in themore desirable work assignments.Sweeney admitted that he had a conversation with Gullick relating to the Unionabout thetimetestified to by Gullick.According to Sweeney, however, the con-versation was initiated not by his own interrogation, but by Gullick remarking, "Iunderstand you think I am the leader of the Union around here."Sweeney also,admitted that the subject of a company union was raised.But it was his version thatGullick brought up the subject by expressing, a desire to revive the old companyfederation,and that his own' participation in the discussion was simply to advi'se'Gullick that as a department head he could have nothing to do with it; to provideGullick with the names of two employees who had been officers of the companyunion,who still held the old charter,and who could give him all necessary informa-tion;and to inform Gullick that he(Sweeney)"could possibly get permission forthem to have it there in the building." Sweeney while testifying did not specificallyadvert to or deny making the other statements attributed to him by Gullick,but histestimony may fairly be read as intended to include a general denial.Particularlybearing in mind Sweeney's interrogation of other employees concerning the Union atabout this time, as revealed by other credited testimony in this case, I think it far morelikely that the conversation was initiated as testified to by Gullick rather than, bySweeney.4Moreover,I think it improbable that Gullick,who had initiated' unionorganization among the Respondent's employees and was in the forefront of unionactivities,would have solicited Sweeney's advice on how to revive the old companyunion.On this aspect of the case,Gullick's testimony was not shaken by vigorouscross-examination,and oppositely to Sweeney,he left the impression of one attempt-ing to report the occurrence as best as he recalled it.To the extent their versionsare in conflict,I credited Gullick over Sweeney.2.Lav testified in substance as follows: On July 3, 1954,Sweeney summoned himto his office;asked him whether the men were trying to form a union in the shop;4 Sweenev'e testimony at one point that employee Glidden was the only employee whomhe interrogated about the Union is contradictory to testimony he gave on cross-examina-tion, that (luring the course of the campaign he would ask employees if they heard any-thing about the Union, just as they would frequently ask him. Sweeney's testimony inother material respects was replete with contradictions and by his overall testimony heimpressed me as less than reliable. RAYMOND PEARSON, INC.197asked him who gave him authority to form a union; pointed out that the Companyhad been good to him and that if he lost his job there he could not obtain work withany other Houston automobile dealer; told him to tell the other employees in theshop that there was not going to be any union there and that the Company wouldbe backed up by the Ford Motor Company and the Houston Automobile EmployersAssociation; and remarked that he could fool around with the Communists if hewanted to, but the Union was not going to win. Two weeks later, according to Lay'sfurther account, while conducting a road test accompanied by Sweeney, Sweeneyagain raised the question of the Union; asked what the employees wanted; repeatedhis reference to the Union as Communists; stated his understanding that Lay wassitting at the Union's meetings with the "big shots"; and asked who else was in at-tendance.On cross-examination Lay added, although he made no mention of it ondirect, that at one point Sweeney declared in substance that if the Union came inthe Respondent would probably close its business and all the men would lose their jobs.Sweeney denied speaking to Lay about the Union at any time. Lay's account ofthe circumstances under which the conversations occurred contained sufficient con-vincing detail to persuade me that his testimony was not entirely the product of hisimagination, as Sweeney would have it believed. I am convinced that Sweeney didinterrogate Lay about the Union on July 3, and in the course of that and a succeedingconversation he did indicate to Lay his opposition to union organization.However,on the basis of his overall testimony, Lay impressed me as one, who, while not wilfullyuntruthful, possessed only a hazy recollection of what was said, and who based histestimony more upon a general impression, confused perhaps with what he had heardfrom others, than upon a substantially accurate remembrance of what occurred.In these circumstances, although not accepting Sweeney's broad denial, I place noreliance upon the details to which Lay testified, and accept his testimony as establish-ing only that Sweeney on July 3 summoned Lay to his office for questioning about theUnion and at that time and on a later occasion expressed views in opposition to theUnion.3.Taggart, a mechanic still employed by the Respondent, testified: In early Julyhe was summoned by the dispatcher to Sweeney's office. Sweeney interrogated himas to what he knew about the Union. Sweeney expressed the view that the Unionwould never get in, but stated that if it did the Company would close the shop downand require the employees to go through the formality of being rehired with aphysical examination as a prerequisite. Sweeney stated that some of the men wouldbe unable to pass because of physical defects, particularly mentioning employeePope.Sweeney also added in the same context that the glass and trim departmentsof the shop would more than likely be closed down. Sweeney further declared thatsince Texas law allowed no closed shop, the Company would be in a position to hirenonunion employees to do most of the work and to "sideline" the union members.Sweeney denied discussing the Union with Taggart on any occasion.However,Taggart's overall testimony and demeanor were such as to invite credence. I amunable to believe that Taggart, who is still employed by the Respondent under'Sweeney, would have completely fabricated a story of this kind if it had no basis atall in fact. I credit Taggart's testimony over Sweeney's denial.4.Glidden testified concerning a similar interview with Sweeney on July 3, 1954.His account was as follows:The dispatcher called me at 12:30 on July 3. I remember the date becauseIwas leaving on vacation at that time.He told me to go to Mr Sweeney'soffice.Iwalked in, sat down.Mr. Sweeney said, "Frank, what is this busi-ness I hear about the union coming in the shop?" I said, "Well, Bubba, I,don't know what you have heard, but it's true, we are trying to organize."Hesaid, "Well, what do the men want?" I said, "Well, we want a little bettercooperation from the management.".He said, "Well, let me tell you,we are not going to have a union in this shop."He said, "It was tried be-fore in 1937 and we will close the doors again to prevent it." I remembersaying that, "Well, now, I don't believe you can legally do that."He said,"Well, if you do go union, the union men will be gradually worked out andblackballed in Houston."He said, "I am a member of the Service Manager'sOrganization and we can blackball anybody."He cited two cases where theshop was operating in the red.our radiator man . . . and our glassman.He said he could farm out shop labor in these two departments and savemoney.He also said that if they did close a man could be forced to rehireand pass a physical, and that he had one case particularly that he knew wouldnot be able to rehire. . . .He asked me to explain the complaints that we 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad and the grievances. . .Well, we had a short discussion about the advan-tages and disadvantages of the union. I don't recall word for word everythingthat was said.Sweeney admitted interrogating Glidden concerning union organization, explain-ing that he singled out Glidden because Glidden had earlier indicated an antiunionbias.He admitted also that in the course of the conversation mention was madeof the Automobile Dealers Association and of the Service Managers Association, aswell as the failure of organizational efforts in 1937.According to his version, how-ever, the associations were mentioned not by, him but by Glidden, who, he stated,expressed the position that employees had as much right to join a union as em-ployers had to form their own organizations. Sweeney denied making any ofthe threats attributed to him by Glidden.Glidden, who is still in the Respondent'semploy and who had no personal interest in the outcome of the case, impressed meas a forthright witness by his overall testimony.His account of his conversation withSweeney had the ring of truth.To the extent that Glidden's version of what occurredis at variance with that of Sweeney, I accept Glidden's testimony.5.Nack testified:He was not among the employees called to Sweeney's officein early July.About 2 or 3 weeks later, however, Sweeney came to the stall wherehe was working and engaged him in a conversation about the Union. Sweeneyopened the conversation by asking what good a union would do the employees.Sweeney mentioned the names of Lay and Pope as employees for whose welfarethe Company had been particularly solicitous, and stated that he could not under-stand why Lay should be interested in the Union. In the course of the conversa-tion Sweeney also stated, among other things, that Colonel Pearson would not toleratea union and would close his doors before permitting an outside union to come in;that he did not have to "fool" with the men but could call outlying towns and get100 replacements if he wanted to; and that he knew everything that went on at theUnion's meetings.Sweeney denied that any such conversation occurred, but I do not credit hisdenial.Nack, still employed by the Respondent and with no direct interest in theoutcome of the case, did not impress me as one who would fabricate an entirestory of this kind out of whole cloth.His testimony on other material issues ofthis case disclosed a spirit of fairness, and, unlike that of Sweeney, the absence ofa propensity to stretch the truth to support the position of the side that called himas a witness. I have no reason to doubt his veracity and accept his testimony asgiven.6.Bush, now as then employed by the Respondent as a toolroom employee, tes-tified:About July 22, 1954, or shortly thereafter, Sweeney approached him in thetoolroom, stated that he wanted to talk to him about "this union business," andasked him what he thought about the Union and what he intended to do about it.In the course of the ensuing conversation, Sweeney indicated that the Respond-entwas opposed to union organization.Bush'smemory was admittedly vagueas to precisely what Sweeney said, but he "believed" that something was said to theeffect that Colonel Pearson would not have a union there.Sweeney denied that he ever talked to Bush about a union. I do not creditSweeney's denial.Bush's testimony as to how the conversation came about con-tained sufficient convincing detail to satisfy me that some such conversation actuallyoccurred.However, because of the indefiniteness of Bush's recollection concerningthe details of what was said, I rely on his testimony only to a limited extent-tosupport a finding that Sweeney interrogated Bush about the Union and Bush's in-tentionswith regard to it.7.Wilson, a former employee of the Respondent, testified: Sometime in July1954, he arranged with Sweeney to have his own car repaired at the shop and tohave the repair bill paid out of his wages at the rate of $6 a week.Several days later,while he -was in Sweeney's office on a shop matter, Sweeney referred to the favorhe had done Wilson and stated that now he wanted Wilson to do him a favor.Sweeney went on to explain that he wanted Wilson to inform him.as to the identityof all who belonged to the Union.When Wilson stated he did not know, Sweeneyinsisted that he did, and when Wilson persisted in his disclaimer of knowledge,Sweeney became angry, stated that if Wilson did not tell him he would make himpay $10 a week on his repair bill instead of $6, and commented that anyway heknew everything the employees did, that he knew every time the employees hada meeting.Thereafter, Sweeney charged Wilson on his repair bill at the rate of$10 a week, all payments of the approximately $50 bill being made at that rate.The bill was paid by Wilson in full prior to the termination of his employment. RAYMOND PEARSON, INC.199'Sweeney denied that any such conversation occurred, or that there was ever anyarrangement with Wilson for the payment of his repair bill other than at the rate of$10 a week.5Wilson impressed me as a truthful witness. I credit his testimonyconcerning his interrogation by Sweeney, rejecting Sweeney's denial.8.Pratt testified:During the month of September 1954 he had a discussion with,Sweeney about Gullick's discharge.Sweeney told him that Gullick had been dis-charged for "flat-rating," 6 but also mentioned that he hated to see Gullick go andwould try to rehire him if everything went all right.During the same conversationSweeney "talked against the Union," stating in that context that it would be "harder"for all the men if the Union came in, and that if the Company hired a shop foremanhe would be a rough one.Sweeney admitted speaking to Pratt about Gullick's discharge; the only variancebetween his account and that of Pratt on this phase of their conversation was thathis statement about wanting to see Gullick rehired was made in response to a ques-tion by Pratt as to whether the Respondent would ever rehire Gullick.To thatextent, Sweeney's version appears to me plausible and I accept it.Concerning thebalance of the conversation testified to by Pratt, Sweeney's version was that he toldPratt the following:Jack, the only thing I can tell you, a union has a steward which all-you go to,a steward with these things instead of your shop foreman. Of course, I would'have to put an inspector on or either a shop foreman.We don't have an in-spector.The boys are all on their honor.They are on their honor downthere, and I would probably have to put on an inspector or shop foreman tosupervise all these jobs.Gullick did not explain while testifying why the advent of the Union would'requirethe introduction into the shop of an inspector or shop foreman.His own versionappears to me consistent with Pratt's testimony as to the sense of what he said. I sofind.By way of general defense to the complaint's 8 (a) (1) allegations, the Respondentadduced testimony through Colonel Pearson to the effect that, shortly after theUnion made its bargaining demand, Colonel Pearson on the advice of counsel in-structed his department heads, including Sweeney, that, while they might discuss withthe men the advantages and disadvantages of unionization, they were required underthe law to refrain from threats and coercion.Colonel Pearson further testified thatafter receiving a letter from the Union, dated July 22, 1954, complaining of super-visory coercion, he issued further instructions to his department heads to ceasetalking to the men altogether.Even if it were found that Sweeney engaged in hiswidespread coercive utterances and employee interrogations, found above, withoutexpress authorization,or, for that matter in contravention of specific instructions,itwould not relieve the Respondent from responsibility for his conduct-and par-ticularly so because Sweeney was not just a minor supervisor but the responsibleoperating head of a principal division of the Respondent.The instructions ColonelPearson testified were issued to Sweeney were not communicated to the employees,and the employees had every reason to believe that what Sweeney said was beingsaid by him in a managerial capacity.The law is clear that an employer must beheld liable for unlawful statements and activities of supervisory personnel acting inthe course of their employment and within the apparent scope of their authority,whether or not specifically authorized. It is quite true, as the Respondent stressesin its brief,that the issuance of such instructions,although not affecting the legalquestion of liability, is nevertheless pertinent to the credibility issue, more preciselyto the question of whether a supervisor so instructed would belikelyto engage inconduct at variance with orders given him.In resolving the credibility conflicts inthis case,I have not ignored that consideration.Nor haveI failed to weigh the addedconsideration,emphasized by the Respondent,that several of the General Counsel'switnesses, although they had an opportunity to do so, failed to communicate to Col-' In an attempt to discredit Wilson's testimony, the Respondent put into evidence therepair order which contains a charge of $51 57, datedJuly17, together with a notation,initialed by Sweeney, stating, "Take out $10.00 per week." I do not view this documentas impairing Wilson's credibilityThe repair order as dated July 12, 1954, 5 days beforethe charge date, and is therefore not inconsistent with Wilson's testimony that Sweeneyimposed a $10 a week charge several days after he had indicated agreement to take it outat the rate of $6 a week.U The meaning of that term will be explained in the section below treating with Gullick'adischarge. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDonel Pearson that Sweeney had addressed threats directly to them.?However, thoseconsiderations are not alone controlling on the credibilityissues;they are simplytwo of many to be weighed in the balance. The credibility resolutions made aboveare based upon all relevant considerations as disclosed by all the testimony and bythe demeanor of the witnesses giving it.On balance, it is my considered judgmentthat the particular factors urged by the Respondent are clearly outweighed by others.On the basis of all the credited testimony, I conclude and find that the Respond-ent interfered with, restrained, and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act, by the conduct of Sweeneyin interrogatingemployees concerning union activities and affiliations and by Sweeney's threats andwarnings to employees to refrain from assisting, becoming members of, or remain-ing members of, the Union.More specifically, I find that Sweeney engaged in un-lawful interrogation of employees Gullick, Lay, Taggart, Glidden, Bush, and Wilson,either as to what they knew of union organization or activities, or as to who be-longed to the Union, or as to who its leader was-all as more fully found above. Ifurther find that Sweeney expressly or by reasonable implication engaged in unlawfulthreats by: (1) His remarks to Taggart, Glidden, and Nack indicating that the shopwould close down with the advent of the Union; (2) his remarks to Gullick, Taggart,and Glidden to the effect that the Respondent would require its employeesto pass aphysical examination as a condition of rehire if the Unioncamein; (3) his remarkstoGullick and Taggart to the effect that if the Union came in the Respondent couldsee to it that nonunion men would either be preferred on the more desirable workassignments or be "sidelined"; (4) his remarks to Glidden that if the employees wentunion they would not only gradually be worked out of their jobs but would be black-balled in Houston; (5) his statement to Nack implying thatunionmen would bereplaced with the advent of the Union; (6) his remarks to Taggart and Glidden im-plying that if the employees went union certain departments of the plant might bediscontinued; (7) his comments to Glidden and Nack that the Respondent wouldnot have a union in the shop; and (8) his statement to Pratt that if the Union camein the Respondent would have to have a new foreman who would make it harderfor the men in the shop-all as more fully found above. It is also found that theRespondent further interfered with employee self-organizational rights in violationof Section 8 (a) (1) by his suggestion to Gullick-accompanied as it was by hisoffer as an inducement to provide a meeting room and attorney-that Gullick talkto employees about reviving the old company union.C. The discriminatory discharge of A. H. GullickA. H. Gullick, a shop mechanic of conceded competence and with special school-ing in Fordomatic transmission work, was discharged by the Respondent on August16, 1954, after 6 years in the Respondent's employ.As already indicated, his role inthe Union's organizational activities among the Respondent's employees was an out-standing one.He was the Union's original employee contact at the plant.There-after, as appears from Gullick's testimony corroborated by other employee witnesses,he played a leading part in soliciting signatures to union designation cards and alsoacted as the intermediary between shop employees and the outside union organizer.The Respondent's disclaimer of knowledge that Gullick was a leader in union activ-ities is not credited.Even with other considerations aside, the Respondent's aware-ness of Gullick's prominence in the union campaign must be evident from the factalone that Gullick was I of the 3 employees who appeared at the representationhearing held on August 3, 1954, as an official observer for the Union.Gullick was discharged by Sweeney within 2 weeks after the holding of therepresentation hearing.The discharge occurred on Monday morning, August 16,1954, as Gullick was reporting for work after a weekend absence. Sweeney toldGullick that he was being discharged for "flat-rating."More specifically, he in-formed Gullick that on the preceding Friday, Gullick's last workday, Gullick hadbeen observed and timed on a red convertible 1,000-mile Fordomatic inspection jobto which he had been assigned; that Gullick had completed that job in 37 minutes;that it had been noted that Gullick had not dropped the Fordomatic pan; andthat Sweeney had witnesses to prove it.Gullick did not dispute the accuracy of7The iecord reflects that on 2 or 3 occasions during the organizationalcampaignColonel Pearson met informally with an einplovee group which included at one time oranother Gullick, Taggait, Glidden, and Nack; that during at least oneof these meetingsa complaint was voiced of threats being made ; but that none of the employees namedever told Colonel Pearson of the specific threats to them to which they testified whilewitnesses at the hearing RAYMOND PEARSON, INC.201Sweeney's charge.He pointed out to Sweeney that as the latter must have beenaware, "flat-rating" had been going on in the Respondent's shop, as in other shopsin the industry, for many years and that no one had previously been fired forit.Sweeney replied that he was not unaware that employees were engaging in "flat-rating," but that Gullick was the one he happened to catch at it.Gullick asked,"Mr. Sweeney, you mean you are firing me without even giving me another chance?"Sweeney said that was right, but went on to assure Gullick, without being morespecific, "After this all blows over with I will do my best to get you your job back."And also, "Just keep your nose clean, Gullick, everything will be all right." In thecourse of the same conversation, Sweeney commented to Gullick that until Gullickwas called to the representation hearing, he had not realized that Gullick was theleader."You let me down," said Sweeney. "I would never have thought you wasone at all." 8At the hearing the Respondent defended its discharge of Gullick as one for justcause upon the ground Sweeney stated to Gullick at the time of the discharge,adding to it, however, two other but related reasons which were not specificallymentioned to Gullick at the time.One was that Gullick had similarly "flat-rated"another 1,000-mile Fordomatic job that had been assigned to him on the Thursdaypreceding his discharge.The other was that a check made of the parts departmentrecords had revealed that Gullick had not drawn any gaskets on the last 18 Fordomaticinspections he had performed, thus indicating that he could not have dropped the panon most of those jobs either, for, as the record discloses, it is usually though notinvariably necessary where a pan has been dropped to substitute a new gasket for theold one which in most cases becomes damaged in the process. The last reason offeredhowever, may be ruled out-at once, because, while Sweeney testified that the checkwas made on the Saturday before Gullick's discharge, Sweeney's testimony in thatrespect was contradicted and for me effectively discredited by that of Colonel Pearson.As appears from the testimony of the latter, the check was not actually made, or atleast not reported to him, until some timeafterGullick's discharge.It is therefore afactor that could not possibly have influenced the discharge decision when made.Gullick admitted while testifying, as he had to Sweeney, that he had not loweredthe Fordomatic pan on the red convertible car on which he had worked on Friday.He neither denied nor affirmed "flat-rating" the 1,000-mile Fordomatic inspection jobhe had the previous day, stating that he had no recollection at all of that occurrence.He conceded there had been a substantial number of other instances in the course ofhis employment where he had similarly failed to lower pans, asserting, however, aswill hereinafter more fully be set out, that in each instance where he had failed todo so his failure was justified by the circumstances .9At the hearing, the GeneralCounsel based his case, not on the ground that the offense attributed to Gullick did notoccur, but on the ground that the reason given was not the real motivating reason forthe action the Respondent took, it being the General Counsel's claim that Gullickwould not have been fired at the time he was but for his union activities.Before proceeding further, it would be well to explain briefly what "flat-rating"means and what Gullick's particular omission consisted of.Almost all repair andservice jobs (except damaged fender jobs and the like) performed by automobilerepair service agencies are covered by so-called "flat-rate" manuals prepared by theautomobile manufacturer.The manuals prescribe in detail the various labor opera-tionsthat are standard procedure for each given job and contain time schedules showingthe normal or standard time for the completion of the job.The labor costs chargedto the customer are computed, not on the basis of time actually spent by themechanic on the job, but on the basis of the standard time schedule for the givenjob at a labor rate established by the service agency-the labor price for the job re-maining constant whether more or less time has been consumed on the job than isprovided for in the time schedules.The mechanic performing the job is compensated,not on the basis of an hourly rate fixed for him, but on a commission basis-at theRespondent's plant he is paid 50 percent of the fixed or "flat" labor price of the job as8 The findings just mane are based upon Gullick's testimonySweeney denied only somuch of the comments attributed to him about Gullick's attendance at the representationproceeding and his thereby discovered role as a leader of the Union. Of the two, Gullickimpressed nie by fai as the more credible witnessHis general account of the dischargeinterview anpeared to me straightforwaid, and I have no reason to question his veracityon the single point controverted by Sweeney. I credit Gullick's testimony over Sweeney'sdenial9He refused to admit however that during the last 2 months of his employment he hadomitted this operation as a regular piactice, regardless of circumstances, as asserted bythe Respondent 202DECISIONSOF NATIONALLABOR RELATIONS BOARDdetermined by reference to the Ford time schedules. In shop parlance, as used in theHouston area and perhaps generally in the industry, the term "flat-rating" does notcarry the literal meaning it appears to suggest.It denotes, rather, the performance ofa job carrying a flat pricewithoutgoing through all the steps specified in the manual,though the customer is charged, and the employee is compensated, at the same flat ratethat would apply if all specified steps had been taken.The 1,000-mile inspection is one of the jobs for which a flat rate is establishedby the Ford manual time schedules.The manual prescribes the standard operationsto be performed on that inspection.On a car with a Fordomatic transmission moremust be done than on one with a conventional transmission, and such inspections areassigned only to those employees who have had special schooling at the Ford plantin the operations of that transmission-of whom at the time in question there weresix at the Respondent's shop, including Gullick.Among numerous other operations,the manual prescribed procedure for the Fordomatic inspection calls for the loweringof the Fordomatic sump pan, the cleaning out of any foreign matter found in it,the adjustment of bands if necessary, the substitution of a new gasket if the old onehas been damaged by removal of the pan, and the replacement of the pan on thetransmission-the particular steps that Gullick admittedly omitted on the redconvertible.The established price at the Respondent's plant for the 1,000-mileinspection on a car with Fordomatic transmission is $8.50, or $2.50 more than onone with conventional transmission, of which the mechanic receives half.Unlikeother jobs, however, that price is not paid by the customer or charged to the FordCompany, but is borne by the Respondent, which under its contract with Ford mustinclude the inspection as part of the sale.There is credited testimony in this case reflecting that,to some degree at least,"flat-rating"has been an accepted and, at times, a knowingly tolerated practice inthe Respondent's shop, as it is in the industry as a whole.At the hearing, Sweeneytestified that he drew a distinction between legitimate "flat-rating" or short cutting,which he admittedly approved and even encouraged, and so-called "illegitimate flat-rating,"which he testified the Company would not tolerate.Within the formercategory he classified jobs, the basic objective of which might be accomplished byshort cut or substitute methods without going through all the specified manual opera-tions, even though the customer would still be charged the same flat rate as if allthe specified operations had been done.10Within the latter category, he classifiedjobs in which a necessary element of the job itself was skipped, and he placed withinthe category the inspection of the Fordomatic pan for foreign objects and theadjustment if necessary of bands as called for by the 1,000-mile Fordomatic inspec-tion."The record reflects that the distinction made by Sweeney was one notalways strictly observed in practice by the Respondent's shop employees.iaTherecord does not support a finding that the Respondent as a general rule authorized"flat-rating" practices of the second kind.But credited testimony does reflect thatat least at certain times and in certain situations supervision would authorize or10 As an example, Sweeney cited the replacement of a cam shaft without removing theradiator, when that can be done, although the manual provides for the removal of theradiator on all such jobsThat had been referred to by one witness as a particular ex-ample of it job on which Sweeney had expressly approved a "flat-rated" job.ii Gulhck, on the other hand, sought to justify his failure to drop the pan as a formof "flat-rating" within the first category. It was possible according to him, for an ex-perienced and competent Fordomatic mechanic to tell by road testing a car whether anyforeign objects were present in the pan and whether bands required adjustment. It washis position that it was unnecessary for the fulfillment of the inspection objective tolower the pan if the road test established that there was nothing to gain by doing so.In these respects another Fordomatic mechanic, called as a witness by the General Counsel,corroborated Gullick's testimony, but one called by the Respondent disagreed.Gullicktestified that it was his invariable practice to lower the pan where the road test indi-cated its advisability, but not otherwiseHe admitted, however, that lie was aware ofthe absence of any express exception in the manual specifications, and that supervisionhad never specifically instructed or authorized him to depart from such specifications.v For example, there is credible evidence showing that it was a common practice foremployees in the shop, as in the industry generally, to "flat-rate" motor tune-up jobs-thespecifications of which require as a component operation the removal of the carburetorand the overhauling and cleaning of its parts-by simply washing off the outside of the car-buretor, without moie, in a situation where the mechanic is able to succeed in getting agood adjustment without going inside the carburetor. RAYMOND PEARSON, INC.203allow such practices.13Although Sweeney testified at one point of his direct exami-nation that it was his invariable practice at his monthly meetings with mechanics towarn them against "flat-rating," his testimony in that regard is belied,not only bythe testimony of employee witnesses,including at least one called by the Respondent,but by Sweeney'sown testimony on cross-examination.I do not credit Sweeney inthat regard.Nor do I credit certain testimony the General Counsel adduced to theeffect that at one meetingbeforeGullick's discharge Sweeney had stated that alittle "flat-rating"was all right if no customer was around to observe it.The testi-mony I find credible reflects that no special point was ever made by Sweeney about"flat-rating,"one way or the other,except at a meeting following Gullick's discharge,when for the first time Sweeney announced that "flat-rating"would have to stop,although it would still be all right to use shortcut methods if they served to accom-plish the basic objectives of a job.Except for Gullick,no employee of the Re-spondent has ever been discharged for "flat-rating,"although the record discloses thatothers besides him have been"caught" at it.14With specific reference,to the "flat-rating" of 1,000-mile inspections,there is evi-dence that besides Gullick there were other Fordomatic mechanics in the Respond-ent's shop who, on occasions at least,would omit dropping the pan in situationswhere they felt satisfied from their road test that the mechanism was functioningproperly.According to Gullick, that practice was common;particularly on rushjobs.One other employee witness admitted that he also at times had done so,although two others declined to admit while testifying that they ever did.Thereisno direct evidence to show-except for the case Holt, soon to be referred to-that management was aware of that practice prior to Gullick's discharge.Gullicktestified on direct that Sweeney must have known that it was his practice not todrop the pan on all inspection jobs, because Sweeney's office located close by Gul-lick'swork station had a plate glass window from which Sweeney was in a posi-tion to observe what he was doing at all times. But he also conceded that he hadnever informed management of what his practice was, and that he could not posi-tively state that Sweeney or any other member of management had ever actuallynoticed him skip that operation before the discharge incident.There is evidence,however,of a comparable if not more serious incident of "flat-rating" on a 1,000-mileinspection involving another Fordomatic employee, Ray Holt,that did come toSweeney's attention but was not made a basis for discharge action.As appearsfrom Gullick'suncontradicted testimony,Holt, who had been assigned a Fordo-matic inspection job, had turned the job in as completed without even jacking thecar up to see if the transmission was leaking,much less removing the pan. Laterthe grease man had reported to Sweeney that the transmission had a bad leak.When Sweeney had asked Holt-who then worked alongside Gullick-whether hehad dropped the pan,Holt had admitted that he had not,falsely claiming that hedid not know the car had a Fordomatic transmission.Sweeney had then put the lie13Thus, employee Taggart,a credible witness, testified that on motor tune-up jobs in-volving rush Work or occurring within busy periods he had on occasions been told bysuperiors that in order to get the work out it would be all right to do only the things thatstrictly had to be done,and if,for example, the carburetor was operating satisfactorily heneed not go into it,but should instead simply wash it off on the outside to give it theappearance of having been worked on.Gullick testifiedwithout contradiction to another example involving a radiator me-chanic, Springman,who, on a radiator cleaning job, the specifications of which called forthe removal of the radiator and the rodding of its flues,had merely flushed out the radi-ator by the use of water pressure without removing the tank and without cleaning it withrods as required by the manual which determined the price.On that occasion, Sweeneyhad approved the job,stating he guessed"it's all right if it does the job," and had re-marked to Gullick,"How do you like that for flat-rating,Gullick."14 Sweeney's testimony, that two others-Thompson and Segura-had also been firedfor "flat-rating," is not credited.His own cross-examination shows that the offense forwhich Thompson was actually fired was not "flat-rating," but the theft of parts which hehad requisitioned from the storeroom for a repair job but had not inserted.With regardto Segura,Sweeney admitted on cross-examination that Segura had not only"flat-rated"a job that had come back with a customer complaint,but had refused immediately beforehis discharge to accept a job assignment given him,left the plant without permission, andwas discharged upon his return the next morning.Gullick,who was given the job assign-ment refused by Segura,testified credibly that the customer complaint on Segura's "flat-rated" job had occurred some time before the other incident and that Segura,althoughcriticized,was not discharged or otherwise disciplined for it. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDto Holt, by pointing out that Holt had driven the car from the lot and besides hadcharged for a Fordomatic inspection.But he had then merely instructed Holt todrop the pan and insert a new gasket.He had not discharged Holt for thatoccurrence.15Sweeney's account-supported on some of its details by testimony of W. A.Andrade-of the events directly leading to Gullick's discharge was as follows:On Monday,August 9, a shop mechanic seeking, but not qualified for, 1,000-mileinspection work told Sweeney that he could do the work as well as others becausesuch inspections were being"flat-rated"anyway.Sweeney expressed surprise atthis and assured the mechanic that such flat-rating was going to be stopped.OnWednesday of that week,Sweeney told his dispatcher,Andrade, what he had heard(drawing from Andrade the remark that he "kind of suspicioned that")and in-structed Andrade to call his attention to all future assignments of such work.Thenext day two inspection jobs came into the shop; the first of these,for a customernamed Weatherly,was assigned to Gullick, the other to employee Nack.Andradereported the assignments to Sweeney,and later reported to him also that Gullickhad begun the job at 8 a. in. and completed it at 8:40 a.M.16Gullick did not lowerthe pan on that job.15 Sweeney said nothing to Gullick about his omission.Thenext day, in late afternoon,there was but one Fordomatic inspection.'8That, too,was assigned to Gullick. Sweeney himself timed Gullick on that job, watching himconstantly from 4:45 p. in., when Gullick signed in, until 5:20 p. in. when Gullicksigned off that job, and noted that Gullick did not drop the pan.Again he saidnothing to Gullick.On Sunday he went to Colonel Pearson's ranch to tell him whathe had observed about Gullick and to find out whether he would be"within hisrights" in firing Gullick.19Colonel Pearson told Sweeney to go ahead, and thenext day Sweeney informed Gullick that he had to let him go.With Gullick's dis-charge, Sweeney discontinued his standing instruction to Andrade to keep himposted on Fordomatic inspection assignments,and never made any investigationof the work habits of the remaining Fordomatic inspectors whom he had not yetobserved.There is a conflict between Gullick and Sweeney as to whether Gullick's dischargewas preceded by any warning.Gullick testified with conviction that there wasnone.Sweeney claimed he had warned Gullick the day he had decided on hisinvestigation,although he conceded he had warned no one else.According toSweeney, Gullick had approached Sweeney that Wednesday morning to tell himthat he had resigned from the Union the night before.'That had started a con-versation-Sweeney would further have it-in which Sweeney had stated that heunderstood"some of the boys out there are doing quite a bit of flat-rating"; hadstated that it would have to be stopped;and had then enlisted the aid of Gullick as"one of his best men" to help him check on that practice.Gullick denied that anysuch incident or conversation ever took place.The record reflects that Gullickdid not in fact resign from the Union and, considering his leadership role, no reasonappears why he should have notified Sweeney otherwise.Nor does it seem plausi-ble to me that if Sweeney,as he says,was about to embark on an investigation he15 Just when the Holt incident occurred is not reflected in Gullick's testimony nor other-wise in the record.10Andrade also stated that Gullick worked on the car from 8 a. in. to 8:40 a. m. Thetestimony of both witnesses does not, however,square with the Respondent's job order, inevidence,which shows that the car was not in fact received in the Respondent's shop thatmorning until 8 : 30 a. in.11 Sweeney's testimony is somewhat confused as to whether he himself observed Gul-lick's failure to drop the pan that first day and Andrade's is contradictory.Andrade tes-tified at one point that it was he who called Sweeney's attention to that fact, at another,that he himself had not observed Gullick,but that Sweeney had seen it for himself.18 So Sweeney testified on cross-examination and his testimony in that respect c?in-cides with the testimony of Andrade.On his direct examination,however,Sweeney hadstated that earlier that day a similar job had been assigned to another employee,Glidden,and Sweeney had told with elaborate detailhowhe had watched Glidden,a tale which hisown later cross-examination as well as the testimony of Andrade shows to have been fabri-cated,thus further reflecting on his credibility.19Although Sweeney testified on direct examination that it was obligatory on him toconsult Colonel Pearson before firing any employee,giving this as his reason for consult-ing the colonel;on cross-examination,Sweeney altered his position and admitted thathe had authority to fire on his own and in fact had done so on other occasions.Be laterconceded that he really consulted Colonel Pearson on this case because he was awarethat an unfair labor practice charge might result from,, the discharge. RAYMOND PEARSON, INC.205would have "tipped off" one of those to be investigated and enlisted his aid.Sweeney's testimony, further, is inconsistent with other testimony he gave, to whichreferencewill be made later.His entire story of this incident impressed me ascontrived, and I do not believe it.Sweeney's account, set out above, would have it appear that Gullick's derelictionwas unwittingly unearthed as a result of an investigation made by Sweeney in thenormalcourse of business with the aim of putting to a halt deceptive practices in-jurious to the Company and its customers.Notwithstanding that assertion, thereis enough in this record to support a reasonable inference that Gullick was alreadymarked for discharge for some other reason, and that Sweeney's primary aim wasnot what he now claims it to be, but rather to obtain evidence against Gullick thatcould be used at once to support Gullick's discharge and to disguise the true reasonfor it.Thus, the record discloses:1.The investigation was not in truth a normal one. Sweeney's testimony aswell as testimony of the Respondent's witness, Nesseihauf, reveals that in the pastwhen Sweeney had suspected employees of engaging in "flat-rating" practices he didnot approve, he had gone to the suspected employees and warned them againstsuch conduct.Sweeney by his own testimony had never before, nor has he since,"timed" an employee for the purpose of catching him in the act of "flat-rating."If, as Sweeney professes, his main purpose was to put a stop to "flat-rating," ratherthan to "get" a culprit, no reason appears why he should in this instance have de-parted from his normal procedure.2.Record circumstances reflect that Sweeney concentrated his investigation onGullick; and this though, if his testimony is to be believed, the report of flat-ratingpractices on which he says he acted, was directed to Fordomatic mechanics gen-erally.The Respondent had six mechanics who performed Fordomatic inspec-tions.Of the 3 Fordomatic 1,000-mile inspections that were assigned during theperiod of asserted investigation, 2 were given Gullick. -Gullicks' testimony, whichI credit in this respect, though the Respondent sought to show the contrary, reflectsthat his second assignment at least, the one on Friday, was given him out of turnon Sweeney's specific instructions.20 If Sweeney's principal interest was to checkon suspected "flat-rating" by Fordomatic mechanics generally, rather than to builda case against Gullick in particular, it would seem that he would have sought tospread the assignments to cover all mechanics rather than to take Gullick out of turnfor a second time, and particularly so if it is true, as he says, that he had alreadysatisfied himself on the basis of his observation the day before that Gullick was"flat-rating."Though Nack was also given an assignment during that period,Sweeney admitted at least at one point of his cross-examination, somewhat incon-sistently with his testimony elsewhere, that Gullick was the only man he ever timedfrom beginning to end for the entire job.Andrade- testified that when he advisedSweeney on Friday that Gullick had signed off the job, Sweeney commented, "Yep,I see all I want to see."With the evidence obtained on Gullick, Sweeney discon-tinued further pursuit of his asserted investigation, although no effort had yet beenmade to check on at least four remaining Fordomatic mechanics.When asked oncross-examination why he had not checked the others, Sweeney answered, "It wasn'tnecessary.Ididn't have to. I had no cause for checking them." But that ex-planation is scarcely consistent with his original assertion that the investigation wasinduced by a report to him that Fordomatic inspections generally were being "flat-rated."if on the basis of that report there was reason to check Gullick, there wasno less reason to check the others-unless, of course, Sweeney's central interestwas to obtain evidence that might aid him in ridding the Respondent of Gullick.3.Sweeney said nothing to Gullick when he "caught" him "flat-rating."This wasa departure from Sweeney's usual custom. Sweeney himself testified, and the recordevidence relating to comparable discoveries bears out, that it was his usual practicewhenever he observed an employee acting improperly to speak to the employee aboutitatonce.Sweeney at different points of his testimony gave varying and incon-^ G'ullick testified that when he was assigned the red convertible he was not the nextman "up," and that there were other Foidoniatic nien then ahead of him foi assignment ,that he pointed this out to the dispatcher at the time; but that the dispatcher neverthe-less told him that Sweeney had specifically requested that he be given the jobAndradein his testimony did not specifically deny having the conversation with Gullick testified toby the latter.The Respondent did not produce its dispatching records which might havedisclosed the true situation at that timeAlthough Andrade testified that Gullick wasactually assigned in oider, his testimony in other respects, where lie purported to statefrom memory facts better established by records, proved unreliable, and I do not credithis testimony in this regard 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistent explanations as to why in this instance he did not act as he normally would.With regard to the Thursday incident involving the Weatherly car, Sweeney's originalexplanation was that he first wanted to check the Company's records to make suretheWeatherly car had not been in the shop for Fordomatic work on any previousoccasions.21If the car had been in the shop before, Sweeney testified further, itmight have been developed that the Fordomatic pan had been dropped and the bandsadjusted before Gullick received it; in that event, Sweeney went on, Gullick mighthave had an excuse for not dropping the pan, and he wanted to be absolutely surethat Gullick had no excuse before reaching a "decision."This explanation, it true,would only serve to confirm that Sweeney'smain purpose was not to ascertain thefacts, as he says, but to build a case against Gullick that would hold strong in litiga-tion.Later, with the weakness of that explanation exposed by examination, Sweeneyshifted ground and now asserted that he remained mute because he knew that if hesaid anything to Gullick, word would get out that he was conducting an investigation-and then he "never could have caught anybody." But even this revised explanationdoes not satisfy.For, according to Sweeney, Gullick was already "caught," and asSweeney elsewhere testified, he thought it "unnecessary" to attempt to catch others.Moreover,if that were a good reason for remaining silent on Thursday,itwas noless so on Monday when Gullick was finally told.22With regard to the Friday in-cident, involving the red convertible owned by Whittle, Sweeney testified that heintended to talk to Gullick about it the same day, but Gullick had already punchedout before he could do so. But if Sweeney had followed his usual practice he wouldhave spoken to Gullick immediately upon observing Gullick's omission, while Gullickwas still in the shop.4.Sweeney allowed both the Weatherly and Whittle cars to be delivered to thecustomers as completed jobswithoutcorrecting the omission for which he says Gullickwas discharged.23That fact is hardly compatible with Sweeney's assertion that hechecked Gullick in the manner he did, not because his mind was already set onGullick's discharge, and he hoped thus to detect some basis on which the dischargemight appear justified,but because he was anxious to put a stop to employee prac-tices the Company considered harmful to its customers 24Having found on the basis of the considerations outlined above, as well as othersto be mentioned below, that Sweeney's abnormal conduct with regard to Gullick21 Such a check by Sweeney's ownaccount would have taken from about 5 to 10 minutesIf Sweeney was in a greater hurry, he could have simply asked Weatherly who, accord-ing to Sweeney, was then in the shop waiting for his carOr he could have readily ascer-tained fromGullick, by a simple inquiry, whether Gullick was aware of any such earlierwork.9 It may also be noted In passing thatSweeney'srevised explanation is at odds with histestimony earlier considered, and discredited, that the preceding Wednesday he hadalready informed Gullick of what he was planning to do.^ Subsequently, the Respondent did arrange for new Fordomatic inspections on thesecarsBut that was not until September 1, mole than 2 weeks after the cars had beenreleasedin the meantime, on August 27, the Respondent had been served with the origi-nal charge in this case alleging that Gullick was disciinnnatoiily dismissedIt is reason-able to infer from the time sequence and other circumstances that the cars were recalledat that time for new inspections with an eye toward this case, and I so find, although theRespondent claims otherwise.'2iSweeeny's explanations for knowingly releasing the cats with work on them undone,conduct for which he condemned Gullick, were not plausible and are not credited. As tothe'Weatheily car, Sweeney gave two reasons.One was that Weatherly removed the camfrom the shop as soon as the job was tuinedin asdone.The job ticketshows,howevei,that after Gullick tuined in his job ticket, the Weatherly car was turned over to anothermechanic for further work of a different kindThe other reason Sweeney gave was thesameas one of those given by him fot not immediatelyspeakingto Gullick about hisfailure to drop the pan-that lie wanted to check his records to make sure that the carhad not been in the shop before foi Fordomatic woik. That reason has already beencommented upon.As to the Whittle car, Sweeney gave as his reason that the inspectionjob was turned in by Gullick late Friday afternoon and that Sweeney had no other Ford-muatic man in the shop to do the work Gullick had left undone. The job ticket shows,however, that the Whittle car was not scheduled for delivery to the customer until 10a in the tollowing morning (The Respondent's shop opens at 7 a ni ) At a later stageof his testimony, Sweeney contradicted what he had said betoie and agreed that a Ford-omatic mechanic who could have done the work was present at the shop the-followingmom ning RAYMOND PEARSON, INC.207was activated by a predetermination to eliminate Gullick, the question next arises asto what inspired that determination.Sweeney's own testimony discloses that he hadalways regarded Gullick as a competent mechanic and had liked him as a person, andso his unusual treatment of Gullick cannot be found to be based upon personalantagonism.The key to Sweeney's motivation must be sought elsewhere.It is to befound, I am convinced,inGullick's leadership role in the Union to which, as therecord amply shows, Sweeney was violently opposed.The correctness of that con-clusion is confirmed by Sweeney's remark to Gullick, on the day of the discharge, thatGullick had let him down by becoming the leader of the Union.But that still does not completely dispose of the issue. It is not enough to es-tablish illegality that the Respondent wanted to get rid of Gullick because of hisunion leadership,and with that motive pursued a course of conduct in the hope ofdiscovering an apparently valid reason for doing so.There remains to be consid-ered whether the dereliction uncovered in the search for a pretext was one for whichthe Respondent,normally,and in the absence of antiunion motivation,would havedischarged an employee without warning,as it did Gullick.25Were it not for theparticular facts of this case, I would have hesitated long before finding as a factthat the offense of "flat-rating"was not regarded by the Respondent as so seriousan offense as normally to impel it to discharge an employee found guilty of it withoutfurther ado.But on the record of this case,I am firmly convinced that despite thecharacter of Gullick's dereliction,which I do not condone,the Respondent would nothave seized upon that dereliction as a basis for discharge action had not Gullick'sunion activity also been present.26The record shows that at least some"flat-rating"practices,even of the"illegitimate"variety, were not uncommon in the Respondent'sshop, and it is difficult to believe that a supervisor,as alert as Sweeney appears tobe,was wholly unaware of what was going on. Yet no employee had previouslybeen discharged for engaging in "flat-rating,"even where"caught" doing so. Inparticular,Gullick's discharge for "fiat-rating"looms in sharp contrast to the Re-spondent's failure to take any action against employee Holt who failed to drop apan in a situation where even casual inspection would have disclosed the absolutenecessity for doing so.Surely Sweeney could not have viewed Gullick's omissionin this case with any sense of shock, or even have considered it serious;else hewould have seen to it that the omission was corrected before he allowed the carsto be delivered to the customers.If anything,Sweeney's willingness to allow thecars thus to pass inspection,and on to the customers,would indicate that he wassatisfied that a competent and experienced Fordomatic mechanic such as Gullickwould not have omitted a specified operation unless he was assured from his roadtest that the Fordomatic mechanism was functioning satisfactorily and that no in-ternal inspection or adjustment was necessary.Finally, Sweeney'sassurance toGullick at the time of the discharge,to the effect that "when all this blows over with"he would"do [his] best to get [Gullick's] job back," does not reflect the normalattitude of a supervisor who has discharged an employee for what he considers tohave been a serious neglect of duty.Rather that remark-leftunexplained bySweeney, and included with Sweeney's comment to Gullick in the same conversationthat he would never have thought that Gullick was the leader of the Union andthat Gullick had let him down by becoming so, as well as his suggestion that Gullickkeep his "nose clean"-serves to confirm that Gullick's union activity weighed moreheavily in the decision to fire him than did employer dissatisfaction with him be-,cause,of the"flat-rating" in which he had engaged.Upon consideration of the record as a whole,and on the basis of what I am con-vinced is a fair preponderance of credible evidence,I reject as but a pretext thereason assigned by the Respondent for Gullick's discharge;conclude that the Respond-ent's underlying motivation for the discharge was Gullick's union activities and lead-ership;further conclude that but for such union activities he would not have been", Cf It .1Oil f Refining Co . Inc . 108 NLRB 641, (3472,1Theto inr,pleof law I consider:applicable here is that stated by the First Circuit Courtof Appeals inN. L R B.v 117hitinaclioiucWog bs,204 F. 2d '883, as followsIn older to upply a basis for infering discrimination it is necessary to show thatone reason for the discharge is that the employee was engaging in piotected activity.It need not be the only season,but it is sufficient it it is a substantial or motivatingseason,despite the fact thatothei reasonsmay exist. [Citing cases ]Although thedischarge of all inefiicirut co insubordinate union naembei or organizer is lawful, itmay become discriminatory if other circumstances reasonably indicate that the unionactivityweighed more heavily in the decision to fire him than did dissatisfaction withhis performance. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged; and find that by discharging Gullick on August 16, 1954, and thereafterrefusing to reinstate him, the Respondent discriminated in regard to Gullick's hireand tenure of employment, thereby discouraging membership in the Union, and in-terfering with, restraining, and coercing its employees in the exercise of rights guar-anteed in Section 7 of the Act.D. The alleged discriminatory discharge of W. A. LayW. A. Lay, a shop mechanic, was one of the Respondent's oldest employees.Heworked for the Respondent before World War II; after a period in the armed serviceshe returned in 1945, continuing until 1948 when he left for reasons of health;and he again returned in 1951 and remained in the Respondent's employ until hisfinal discharge on August 28, 1954. Lay was regarded as one of the Respondent'smost competent employees, particularly on truck repairs, and was frequently calledupon by Colonel Pearson to do mechanical work on equipment at the colonel'sranch.Lay at the behest of Gullick became interested in the Union early in its organ-izational campaign.Thereafter, he assisted in union solicitation activities, althoughhis role was not an outstanding one as was that of Gullick.Along with Gullickand one other, Lay was excused from work on August 3, 1954, at the writtenrequest of the Union, to attend the Board representation hearing in an observercapacity.Robert Pearson's testimony on direct examination, that he had no knowl-edge of Lay's union affiliation when he discharged him, is not creditedIt is foundthat the management officials of the Respondent were aware, at least after August 3,1954, that Lay was identified with the Union, and more than in a passive way.The Respondent in its answer alleges that "Lay was discharged solely becauseof highly improper conduct in the presence of one of the Respondent's customers,consisting of an angry demonstration, the use of profane language, and the ex-hibition of a very uncooperative attitude in the presence of the customer."Thatsame reason-the record establishes-was the one given Lay at the time of his dis-charge.The issue in this case is whether that was the true reason for the discharge,as contended by the Respondent, or whether it was simply a pretext to cover upan underlying motivation to eliminate Lay because of his union activities, as con-tended by the General Counsel.It is undisputed that Lay was a person given at times to violent and uncontrollableoutbursts of temper.Lay, on occasions over a period of many years had indulgedin such outbursts while at work, the outbursts sometimes stemming from work as-signments over which he was unhappy.The fits of temper when they occurredwould last a short time, Lay would then regain control of himself, feel sorry forwhat he had said, and do the work he was supposed to do. The Respondent's man-agerial officials were aware of his tendency readily to explode, and over the yearstolerated it except for mild reproofs.Until shortly before Lay's discharge, how-ever, none of his temperamental outbursts had occurred in the presence of a customer.According to the Respondent's witnesses, about a week or so before the discharge,Lay engaged in an outburst of temper in the presence of a customer, J. C. Moore,on whose truck he was then working, resulting in Moore registering a complaintwith Sweeney and suggesting that his work be assigned to another mechanic.Sweeney testified that on the occasion of the complaint he warned Lay that the Com-pany would not tolerate having its customers involved in Lay's outbursts of temperand that if it happened again he would let Lay go 27Lay's recollection concerning theMoore incident was vague and vacillating, but he did not categorically deny thatsome such incident did occur.Moreover, at one point of his cross-examination headmitted that not long before his discharge-Lay fixed the time as just before theBoard representation hearing-he "blowed [his] stack" over being rushed over atruck job, and that as a result Sweeney came to him and told him, "You ought notto be like that."On all the evidence, I am persuaded that the Moore incidentdid occur, although 1 believe it more likely that it occurred before rather than after'the representation hearing,28 and that it resulted, if not in a warning, at least in astrong reprimand to Lay.27 Sweeney further testified that he reported his conveication with Lay to his assistant,JackWetrell, and also to Robert Pearson, the Respondent's vice president and geneialmanager2' In the connection, I note that, in attempting to establish the incident through cross-examination of Lay before calling any witnesses of his own, the Respondent's counselhimselt fixed the time as "lust before the National Labors Relations healing" RAYMOND PEARSON, INC.209'The incident that immediately precipitated Lay's discharge occurred whileSweeney was absent from the shop on vacation.On Saturday morning, August28, 1954, Lynn Murray, Jr, a customer of the Respondent,brought his car to theRespondent's shop to have two arm rests replaced and a rear view mirror installed.The dispatcher assigned the job to Lay.There is some conflict between the Re-spondent's and Lay's versions as to what then occurred.The Respondent called asits principal witness on this phase of the case its customer,Murray, whose testimonywas corroborated in most material respects by Dispatcher Drumheller.Murray'saccount was as follows: Upon being assigned the job,Lay in the presence of Murraybecame visibly angry, and,using language more vile than profane, complainedviolently about the job assignment he had been given,stating that the installationof arm rests was a job for a trimmer,not for him.After Drumheller explainedto Lay that the job called for the replacement and not the original installation of armrests, and involved little more than the removal and insertion of a few screws, Laywent ahead and did the job.He continued,however, to complain bitterly and withthe use of foul language about the undesirable job assignments the Company gavehim, referring at one point to the Respondent as the "God damn Company," andalsomade reference along the way to the petty jobs that customers would bringin on Saturdays.Later, after experiencing some delay in obtaining the tools nec-essary for the installation of the mirror,Lay blamed the Company, again complain-ing about the Company in the hearing of Murray.Lay admitted that he might have lost his temper"a little" when he was first as-signed the job, and that he might have expressed in forcible language his irritationwith Drumheller for not telling him at the outset that the job called for the replace-ment rather than the installation of arm rests.But he denied remaining angryafter he had once started on the job.He stated that he had no recollection of com-plaining inMurray's presence about the Company and the character of the jobassignments it gave him, and particularly denied that he had made reference toSaturday customers and the petty nature of the jobs they would bring in.UnlikeMurray, Lay was not a disinterested witness. In certain respects his testimony wasvacillating and his recollection vague and uncertain.On the other hand, Mur-ray's account,partially admitted by Lay and corroborated by Drumheller,remainedunshaken by cross-examinationI have no reason to doubt Murray's veracity.Tothe extent that Lay's and Murray's versions are in conflict,I credit Murray and findthat the incident occurred substantially as related by himBefore leaving the shop that morning Murray called on Robert Pearson, whomhe had known since their high school days together,and told him what had happened.Drumheller also reported the incident to Pearson.Pearson instructed AssistantServiceManager Wetzell to check with Lay and obtain his side of the story.Laterthat morning Pearson directed Wetzell to discharge Lay.To support his contention that the Murray incident provided but the pretext fora discharge that was in fact motivated by antiunion considerations,theGeneralCounsel stresses that the Respondent for many years had tolerated Lay's outburstsof temper,only to find such outbursts no longer tolerable after Lay'sattendance atthe Board representation hearing had revealed to it that Lay occupied a leadershipposition in the Union'sorganizational efforts to which it was opposed.But theargument overlooks the fact that,except for the penultimate Moore incident whichresulted in a reprimand or warning,none of Lay's earlier outbursts had occurred inthe presence of a customer.It is not unreasonable to believe that an employer maybe willing to condone expressions of employee temper that are confined to shopemployees,and yet react far differently in a situation where sensitive company-customer relations are involved.Even if it be assumed that the Respondent wasdesirous of eliminating Lay for his union activities,and welcomed a reason for do-ing so, I do not think the conclusion would be justified on the facts here that itsdischarge of Lay was for other than legitimate cause.On the record of the Laycase,' it cannot be said that the reason which Lay himself provided-without prov-ocation by the Respondent-was one for which the Respondent would not normallyhave discharged him, even in the absence of antiunion motivation.Unlike the Gul-lick case, the Lay case contains no substantial evidence to support an inference that,but for the employee's union activities,the Respondent would not under like cir-cumstances have considered the offense committed as sufficiently grave to warrantdischarge.On all the evidence,I find that the complaint's allegations of unfair labor practicesrelating to Lay's discharge have not been substantiated.Accordingly,I shall recom-mend that such allegations be dismissed.300609-56-voi ] 15-15 .210DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that the Respondent be ordered to cease and desist therefrom,and take certain affirmative action in order to effectuate the policies of the Act.It has been found that the Respondent discriminated with regard to the hire andtenure of employment of A. H. Gullick. Following the close of the hearing, theGeneral Counsel formally requested that it be made a matter of record in this casethat A. H. Gullick died on September 19, 1955. The remedial power committed tothe Board by the Act is not affected by Gullick's death; only the type of remedy isaltered.The achievement of the ends toward which the Act is directed requires thatthe injury done Gullick be remedied in the most feasiblemannerunder all thecircumstances.In order to effectuate the purposes of the Act, the Respondentmust compensate Gullick's estate and/or insurance beneficiaries for any loss sufferedby him by reason of the discriminatory discharge from the date of the discharge tothe date of his death, as well as for any loss suffered because of the loss or depriva-tion as a result of such discharge of bonuses, emoluments, insurance coverage, andother benefits accorded by the Respondent to its employees, and which Gullick wouldhave enjoyed but for his discharge.29Accordingly, 1 shall recommend that theRespondent be ordered to pay to Gullick's personal representative, for distributionin accordance with the laws of the State of Texas, a sum of money equal to theamount Gullick would have earned from the date of his discriminatory dischargeto the date of his death, less net earnings,30 to be computed on a quarterly basis in themanner established by the Board inF.W. Woolworth Company,90 NLRB 289,291-294.Earnings in any one particular quarter shall have no effect upon theback-pay liability for any other such period. I shall further recommend that theRespondent be ordered to pay Gullick's personal representative, or such other per-son or persons whose interest may appear, a sum of money equivalent to the amountof bonuses, emoluments, insurance, and other death benefits, to which such personalrepresentative, or other person or persons, would have been entitled upon Gullick'sdeath, had Gullick not been wrongfully discharged, deducting therefrom the amountof any bonuses, emoluments, insurance, or other death benefits heretofore paid ornow payable as a result of Gullick's employment elsewhere subsequent to his dis-charge, and also deducting therefrom the amount of insurance premiums theRespondent would normally have deducted from Gullick's pay from the date of hisdischarge to the date of his death. It will also be recommended that the Respondentpreserve and make available to the Board upon request, payroll and other recordsto facilitate the check of back pay due.As the unfair labor practices committed by the Respondent were of a characterstriking at the roots of employee rights safeguarded by the Act, and indicate a dangerthat the Respondent may continue, although not necessarily by the same means,to defeat self-organization of its employees, it will also be recommended that theRespondent cease and desist from infringing in any manner upon the employeerights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 744, International Association of Machinists, AFL, and Local 968,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers,AFL, Jointly, are labor organizations within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment of A. H,Gullick, thereby discouraging membership in the aforesaid labor organizations,the Respondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) of the Act.2El Paso Electric Company,13 NLRB 213 2-i5:Coca Cola Rottlrng Co, 97NLRB 151Glen RavenSilk Mills,hie,101 NLRB 239 2503110os.settLumberCompany,SNLRB 440. 447-495:RepublicSteelCorporalao,i v.N L RB.,311U S.7 J. T. FLAGG KNITTING COMPANY2113.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section7 of the Act, theRespondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2-(6) and(7) of the Act.5.TheRespondent has not engaged in any unfair labor practice by the dischargeof W. A. Lay.[Recommendations omitted from publication.]J. T. Flagg Knitting Company,Division of Flagg-Utica Corpora-tionandLodge No. 1189,International Association of Machin-ists,AFL-CIO,Petitioner.Case No. 10-RC-309. January 23,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks to represent, in general, a unit of machinefixers.It would include in the unit the following job classifications :assistant foremen, machine fixers classified as assistant foremen, ma-chine fixers, and their apprentices. It would exclude employees cov-ered by contracts between the Employer and other labor organizations.It is willing, however, to represent oilers now covered by contractif the Board is of the opinion they should be included in such aunit.The Employer contends that the unit requested by the Petitioneris not-appropriate, that assistant foremen or machine fixers classifiedas assistant foremen are supervisors, and that the existing bargainingcontract covers any nonsupervisory classifications requested and barsa current election.The contract urged by the Employer is one with Local 378, Interna-tional Ladies' Garment Workers' Union, AFL-CIO, which did notappear at the hearing although notified of the proceeding.The con-tract was negotiated January 15, 1955, to run for 1 year, and coversproduction and maintenance employees.Part of the contract dealing115 NLRB No. 24.